                      Case 1:20-cv-05441-KPF Document 57 Filed 07/29/20 Page 1 of 3




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                                 KAMI Z. BARKER
Corporation Counsel                              100 CHURCH STREET                                    Mobile: (216) 903-3610
                                               NEW YORK, NY 10007-2601                                 kbarker@law.nyc.gov




                                                                                      July 29, 2020

        BY ECF
        Hon. Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                                 Re:    Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                                        20-cv-05441 (KPF) (RWL)


        Dear Judge Failla:

                       We write to respond to plaintiffs’ July 29, 2020 letter requesting to reconsider the
        Court’s Order lifting the TRO against the NYCLU and respectfully request to correct a typo in
        defendants’ letter motion dated July 29, 2020. Plaintiff’s accusations should be ignored, and Mr.
        Dunn should not be required to confirm or clarify the record, becase plaintiff’s letter, as
        demonstrated below, was clearly made in bad faith.
                        In footnote one of defendant’s July 29, 2020 letter motion, defendants
        inadvertently wrote that the CCRB sent NYCLU the database on July 14, 2020 and that the
        NYCLU received it on July 15, 2020. However, this was a typo, made in error, for which our
        office failed to catch. Given the case’s established and lengthy record and plaintiffs’ counsel’s
        presence in these Court conferences, plaintiffs must have known that this was a mere typo.
        Therefore, plaintiffs knowingly provide an insufficient and improper basis for requesting the
        Court to reconsider its Order lifting the TRO against the NYCLU. And here’s the proof:
                       First, the transcript of the July 28, 2020 conference, relevant portions of which
        have been attached hereto as Exhibit “A,” shows that it was only an error. Page 17 reads:
                          THE COURT: Do I understand correctly that you received
                          the access to the portal on the 13th of July?
                          MR. DUNN: No, I received it on the 14th.
            Case 1:20-cv-05441-KPF Document 57 Filed 07/29/20 Page 2 of 3




                  THE COURT: OK. I'm sorry. Is it dated the 13th?
                  MR. DUNN: Well, here's my understanding. The
                  attachment to my clarification shows the email that I got on
                  the 14th. As I understand the process --
                  THE COURT: Yes.
                  MR. DUNN: -- the CCRB may have uploaded the data on
                  the 13th, and it took a day to come through to me.
                  THE COURT: I see. But you received and viewed – you
                  accessed the portal on the 14th of July?
                  MR. DUNN: That's correct.
See lines 9-21.
              Second, the transcript for the July 22 conference, relevant portions of which are
attached as Exhibit “B,” also confirms these facts. The transcript reads:
                  THE COURT: I see.
                  Do you happen to know when this production was made?
                  MS. SAINT-FORT: Yes, I do. It was made on July 13th.
See p. 15, lines 24-25; p. 16, line 1. And later, page 47 reads:
                  THE COURT: July 9th? Okay.
                  When, if you recall, did you receive it?

                  MR. DUNN: I believe we received the response to the
                  official city portal late in the morning of the 14th.


See Exhibit “B” at lines 2-5.
               Finally, as if that was insufficient to demonstrate the dates in defendants’ footnote
were simply a typo, defendants’ July 28 letter, dkt. No. 31, also confirms the correct dates of the
CCRB’s disclosure to NYCLU. The relevant portion of the letter reads:
                  On or about July 14, 2020, a dataset containing the
                  complete allegation history in the CCRB’s database was
                  sent to the NYCLU in response to a request made on or
                  about July 9, 2020.
See p. 6.
              It is, therefore, without question that the dates contained in defendants’ footnote
were typographical errors. Nothing more, and nothing less. Thus, Mr. Dunn misrepresented
nothing to the Court nor the plaintiffs and has no reason to correct or clarify the record.

                                                   2
                                                   - -
        Case 1:20-cv-05441-KPF Document 57 Filed 07/29/20 Page 3 of 3




Defendants request that the Court correct the typo found in footnote one of defendants’ July 29,
2020 letter motion and excuse Mr. Dunn from having to respond to plaintiffs’ accusations,
pursuant to the Court’s July 29, 2020 short-form Order, provided in dkt. No. 55. We thank the
Court for considering this request.


                                                            Respectfully submitted,




                                            By:      ECF:                  /s/
                                                                   Kami Z. Barker
                                                            Assistant Corporation Counsel


                                                                          /s/
                                                            Rebecca G. Quinn
                                                            Assistant Corporation Counsel

                                                                           /s/
                                                            Dominique Saint-Fort
                                                            Assistant Corporation Counsel



cc:   Anthony Coles (by ECF)
      DLA Piper
      Attorney for Plaintiffs




                                               3
                                               - -
